1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     CHI MENG YANG
6
7                               IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )    Case No. 2:17-cr-00169-GEB
10                                                 )
                             Plaintiff,            )    STIPULATION AND [PROPOSED] ORDER
11                                                 )    TO CONTINUE STATUS CONFERENCE
            v.                                     )
12                                                 )
     CHI MENG YANG and GAOSHENG                    )    Date: September 20, 2019
13   LAITINEN,                                     )    Time: 9:00 a.m.
                                                   )    Judge: Hon. Garland E. Burrell, Jr.
14                           Defendants.           )
15
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through Michael M. Beckwith, Assistant United States Attorney, attorney for Plaintiff,
17
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
18
     attorneys for Chi Meng Yang, and Mark Reichel, attorney for Gaosheng Laitinen, that the status
19
     conference scheduled for September 20, 2019, at 9:00 a.m., be vacated and the matter continued
20
     to October 18, 2019, at 9:00 a.m. for a status conference.
21
            The reasons for the continuance is that defense counsel requires additional time for
22
     further investigation by visiting the crime scene and interviewing witnesses. The defense also
23
     requires additional time to meet and confer with their clients.
24          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25   from the date the parties stipulated through and including October 18, 2019; pursuant to 18
26   U.S.C. §3161 (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479, Local
27   Code T4 based upon continuity of counsel and defense preparation.
28

      Stipulation and Proposed Order                   -1-
1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3
     DATED: September 18, 2019
4                                                  Respectfully submitted,
5
                                                   HEATHER E. WILLIAMS
6                                                  Federal Defender

7                                                  /s/ Douglas J. Beevers
                                                   DOUGLAS J. BEEVERS
8
                                                   Assistant Federal Defender
9                                                  Attorney for CHI MENG YANG

10   DATED: September 18, 2019                     /s/ Mark Reichel
                                                   MARK REICHEL
11                                                 Attorney for GAOSHENG LAITINEN

12
     DATED: September 18, 2019                     MCGREGOR W. SCOTT
13                                                 United States Attorney
14                                                 /s/ Michael M. Beckwith
                                                   MICHAEL M. BECKWITH
15                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order                 -2-
1                                                 ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
4    order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice served by granting the requested continuance
7    and outweigh the best interests of the public and defendants in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including October
9    18, 2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the September 20, 2019 status conference shall be continued until October 18, 2019, at
13   9:00 a.m.
14          Dated: September 18, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order                  -3-
